Case 1:17-cv-00295-MAC-ZJH Document 22 Filed 04/06/20 Page 1 of 1 PageID #: 111



                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE EASTERN DISTRICT OF TEXAS
                                  BEAUMONT DIVISION

  RALPH LYNN FERGUSON JR,
         Plaintiff,                                               NO.1:17-CV-00295-MAC
  vs.

  J. KEITH STANLEY, INDIVIDUALLY
  AND AS PARTNER AT FAIRCHILD,
  PRICE, HALEY & SMITH, LLP;
         Defendant.


         ORDER DENYING PLAINTIFF’S EMERGENCY MOTION TO STRIKE
                      DEFENDANT’S PLEADING DE 19
        This case is assigned to the Honorable Marcia A. Crone, United States District Judge, and

 is referred to the undersigned for pre-trial management. Pending before the court is Plaintiff Ralph

 Lynn Ferguson Jr.’s (“Ferguson”) “Emergency Plaintiff’s Motion to Strike Defendant’s Pleading

 DE 19.” Doc. No. 21. Ferguson asks the court to strike Defendant J. Keith Stanley’s (“Stanley”)

 “First Motion for Relief from Judgment and/or Order” (Doc. No. 19) because of Stanley’s use of

 unpublished cases, which Ferguson claims prejudices him. Doc. No. 21, p. 2.

        It is, therefore, ORDERED that Ferguson’s “Emergency Plaintiff’s Motion to Strike

 Defendant’s Pleading DE 19” (Doc. No. 21) is DENIED.

        It is further ORDERED that Stanley serve a copy of all unpublished citations used on

 Ferguson.

        SIGNED this 6th day of April, 2020.




                                                     _________________________
                                                     Zack Hawthorn
                                                     United States Magistrate Judge
